ORDER
The Disciplinary Review Board on April 12, 1999, having filed with the Court its decision concluding that ANDREW E. VECCHIONE of SPRING LAKE, who was admitted to the bar of this State in 1969, should be suspended from the practice of law for a period of six months for violating RPC 8.4(b) (criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and good cause appearing;
It is ORDERED that ANDREW P. VECCHIONE is suspended from the practice of law for a period of six months and until the further Order of the. Court, effective August 11, 1999; and it is further
*508ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.